Ultra Series Fund 550 Science Drive Madison, WI 53711 Writer's Direct Dial: 608-216-9147 BY EDGAR December 29, 2010 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 RE: 485BXT, Ultra Series Fund, CIK 0000732697 Dear Sir or Madam: As we discussed telephonically with the staff earlier this year, we intend to extend the effective date for the new Target Retirement Date 2050 series of Ultra Series Fund toJanuary 1, 2011. As such, we are filing the second of two Forms 485BXT to extend the effective date of the pending registration statement for that and the other three Target Retirement Date funds contained in the same proposed prospectus 30 days to January 1, 2011, having previously been extended to December 30, 2010. Feel free to call me directly at the phone number above with any questions or our Chief Compliance Officer, W. Richard Mason, at 480-443-9537. Respectfully submitted, (signature) Pamela M. Krill General Counsel Ultra SeriesFund Enclosure
